Citation Nr: 1202103	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-07 305	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for laryngospasm, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for gastroesophageal reflux disease. 

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964, August 1978 to December 1987, and November 1990 to June 1991, including service in Southwest Asia coincident with the Persian Gulf conflict.  Additional reserve duty is also demonstrated.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Acting Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the San Antonio RO.  A transcript of this hearing is of record.  

Subsequent to rating decisions addressing the issues currently on appeal, additional service treatment records were received.  As such, the most recent rating action has adjudicated the claims on a de novo basis in accordance with 38 C.F.R. § 3.156 (c), and the adjudication below will be conducted on the same basis.


FINDINGS OF FACT

1.  The competent evidence of record does not relate the Veteran's history of bronchospasm directly to service, or on a proximate basis to a service-connected disability. 

2.  The competent evidence of record does not relate the Veteran's GERD to her military service.

3.  The competent evidence of record does not show that the Veteran's hypertension manifested to compensable degree in service or within one year of service separation, and does not relate the Veteran's hypertension to service or on a proximate basis to a service-connected disability.
 

CONCLUSIONS OF LAW

1.  Laryngospasm was not incurred in or aggravated by service, and is not the proximate result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Hypertension was not incurred in or aggravated by service, is not the proximate result of a service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor her representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for the disabilities at issue in March 2004 and May 2004 notification letters issued prior to initial adjudication that described the types of information and evidence that the Veteran needed to submit to substantiate her claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims. 

In particular regard to Dingess notice requirements, the Board notes that the Veteran was not advised regarding the elements of degree of disability and effective date in the March 2004 and May 2004 VCAA notice letters.  However, the lack of notice regarding these elements is rendered moot because the Veteran's claims are being denied for reasons explained in greater detail below, and therefore no disability rating or effective date will be assigned.

Thus, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the March 2004 and May 2004 VCAA notice letters.  Also, the RO provided the Veteran with a copy of the September 2004 and December 2005 rating decisions and the February 2008 SOC which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  The requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (holding that the appellant and his attorney had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records for her periods of active military service are included in the claims folder.  In addition and addressing the concern of the Veteran's representative at the hearing before the undersigned, the record also includes numerous reports from physicals taken for reserve duty purposes, with no indication that any additional such reports necessary for the adjudication of the claims are available.  Post-service treatment records adequately identified as relevant to the claims have been obtained, to the extent possible, and are associated with the claims folders.  This evidence includes private treatment reports dated from 1992 through 2007 and VA treatment records dated from 1993 to 2007.  The Veteran was also afforded a VA examination in January 2008 that included a medical opinion as to whether the Veteran has current disability due to laryngospasm or GERD as a result of service.  The examiner confirmed review of the pertinent medical history, in particular the in-service treatment in 1979 for laryngospasm as detailed below.  Neither the Veteran nor her representative have asserted any deficiencies with respect to this examination, and the Board finds that this examination was adequate for the purposes of this adjudication.

VA need not conduct an examination with respect to the claim for service connection for hypertension, as the Veteran's contention in sworn testimony to the undersigned is that hypertension is due to laryngospasm and/or GERD and the Board will deny the claims for service connection for both disabilities in the decision that follows.  This fact notwithstanding, the information and evidence of record contains sufficient competent medical evidence to decide the claim for service connection for hypertension.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a service connection claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case with respect to the claim for service connection for hypertension because there is no indication that the Veteran's hypertension was initially manifested during a period of qualifying service or presumptive period, no indication that this condition may be associated with service, and sufficient medical evidence of record to decide this claim.      

Neither the Veteran nor her representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated in the decision below.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The service treatment records are negative for hypertension or GERD.  A January 1979 service treatment record shows treatment for laryngospasm in January 1979 following a dental procedure that included anesthesia.   Following two days of observation but no specific treatment, the condition was said to have been resolved and due to an unknown cause.   The Veteran reported during this treatment that she had occasional difficulty with swallowing in the past.  No problems with a laryngospasm during the rest of this period of active duty are shown on the service treatment records, and the June 1987 separation examination did not reflect any lingering problems from this condition.  A February 1980 service treatment record did note abdominal complaints that were resolved and a barium enema conducted at that time was negative.  The Veteran complained about nausea in February 1985, at which time the assessment was acute enterocolitis.  The Veteran was placed on a liquid diet and 24 hour bed rest.  No complaints or evidence of residual disability due to the laryngospasm were demonstrated on the reports from an examination conducted for reserves purposes in August 1988 and medical history collected at that time, and no recurrence of the laryngospasm is demonstrated on the service treatment records from the Veteran's third period of active duty from November 1990 to June 1991.

With respect to the clinical evidence after the Veteran's last period of active duty, reports from a VA examination specifically designed to assess the medical issues of Persian Gulf War Veterans initiated in November 1993 are negative for any complaints related to laryngospasm, reflux, or hypertension.  As the disabilities at issue are all attributable to "known" diagnoses, the presumptive service connection provisions codified at 38 U.S.C.A. § 1117, 1118 and 38 C.F.R. § 3.317 with respect to Persian Gulf war Veterans such as the appellant in this case are not for application.  

The first clinical evidence of a laryngospasm after the Veteran's active duty is demonstrated on reports from private hospitalization in December 1995, with these reports noting the prior laryngospasm during service was due to anesthesia for a dental procedure.  Blood pressure at that time was noted to be 165/75, and the condition was associated with shortness of breath.  Following treatment with intravenous line steroids and Epinephrine, she was discharged from the hospital one day after admission.  The first evidence of hypertension is also demonstrated on private treatment reports dated from 1995, with on such report in October 1995 reflecting the Veteran reporting no prior history of the condition.  

After the Veteran complained about diarrhea and a feeling that "food stays in stomach," at an October 1995 VA general medical examination, an upper gastrointestinal series was conducted in November 1995 with normal results.  A barium enema conducted in December 1995 demonstrated two polypoid lesions. 
The evidence thereafter includes reports from a normal VA upper gastrointestinal endoscopy conducted in September 2001 following complaints of laryngeal chest pain.  VA outpatient treatment reports dated in 2004 reflect continuing treatment for laryngopharyngeal reflux and dysphagia, with an August 2004 esophagogastroduodenoscopy yielding negative results.  

At the aforementioned January 2008 VA examination, it was noted that the cause of the Veteran's laryngospasms were "severe reflux."  Treatment was reported to include medication, with Nexium providing the best results.  The Veteran was said to now be on Prevacid with a recurrence of symptoms.  The examiner also noted that her high blood pressure was well tolerated and had symptomatically improved.  The assessment following the examination was "laryngospasm thought to be secondary to severe reflux" that were both "not likely to be service related."  

The Veteran, who is a registered nurse, believes that reflux in 1979 triggered her laryngospasm treated at that time, thereby warranting service connection for both conditions.  She also testified at her June 2011 Board hearing that her blood pressure becomes elevated during her laryngospasm, thereby warranting entitlement to service connection for hypertension as secondary to laryngospasm and/or GERD.  But the evidence of record does not support a finding of service connection for hypertension as secondary to either condition.  There is otherwise no medical evidence linking hypertension to service on a "direct" basis, nor is there any evidence that the condition was manifested to a degree of 10 percent or more within one years of separation from service.  The first clinical evidence of hypertension is dated some four years after service in 1995, with the Veteran herself reporting on clinical records at that time that she had no prior history of hypertension.  

The service treatment records do not document a known origin for the laryngospasm shown in 1979 but doe not reflect any indication that this condition was precipitated by GERD.  Instead, the laryngospasm followed a dental procedure, and it was noted in the private clinical reports from treatment for a laryngospasm in 1995 that it was the anesthesia for the dental procedure in 1979 that initiated this condition.  The service treatment records, while reflecting some gastrointestinal complaints as noted above, simply do not reflect any evidence of the "severe" reflux purported to be the cause of the Veteran's laryngospasm.  Contemporaneous documents such as the service treatment records have much greater probative value than the assertions made many years after service by the Veteran in the instant case, both because of their contemporaneous nature and because they were prepared by medical personnel for treatment and/or evaluation purposes.  

There is otherwise no competent evidence to support the Veteran's assertion regarding an in-service etiology for her GERD and laryngospasm or that refutes the negative opinion provided by the January 2008 VA examiner.  Although the Veteran has asserted that her in-service and post-service bronchospasms were related, the objective medical evidence does not show laryngospasms after the January 1979 incident in service until 1995.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Further, the first was found to be due to anesthesia from a dental procedure, and the later occurrence due to reflux.  As such, the Board finds that continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  

In short, the Board finds that the preponderance of the evidence is against the claims for service connection for laryngospasm, GERD, and hypertension.  Accordingly, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for laryngospasm is denied. 

Entitlement to service connection for GERD is denied.  

Entitlement to service connection for hypertension is denied. 



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


